Case 7:20-cv-00443-JPJ-PMS Document 9 Filed 11/13/20 Page 1 of 3 Pageid#: 39




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 CARL BROCK WALKER,                              )
                                                 )
                    Plaintiff,                   )      Case No. 7:20CV00443
                                                 )
 v.                                              )              OPINION
                                                 )
 POCAHONTAS CORRECTIONAL                         )      By: James P. Jones
 CENTER,                                         )      United States District Judge
                                                 )
                   Defendant.                    )

      Carl Brock Walker, Pro Se Plaintiff.

      Carl Brock Walker, a Virginia jail inmate proceeding pro se, filed this action

under 42 U.S.C. § 1983, alleging that he suffered harm after correctional officers

failed to provide drinking water on the outside recreation yard. Upon review of the

record, I find that the action must be summarily dismissed for failure to state a claim.

      Walker is confined at Pocahontas Correctional Center (“Pocahontas”). He

alleges that on June 26, 2020, while lifting weights on the recreation yard, he became

thirsty. He went to the water cooler, but no water was available. While he walked

across the yard to get water in a nearby building, he passed out, fell, and damaged

two of his teeth that later had to be removed. Walker alleges that unnamed officers

negligently failed to make water available to inmates on the recreation yard, in

violation of prison policy. As relief, Walker seeks monetary damages.
Case 7:20-cv-00443-JPJ-PMS Document 9 Filed 11/13/20 Page 2 of 3 Pageid#: 40




      Under 42 U.S.C. § 1997e(c)(1), the court must dismiss any § 1983 action

“with respect to prison conditions . . . if the court is satisfied that the action is

frivolous, malicious, [or] fails to state a claim upon which relief can be granted.” A

complaint must be dismissed if it does not allege “enough facts to state a claim to

relief that is plausible on its face.” Giarratano v. Johnson, 521 F.3d 298, 302 (4th

Cir. 2008).

      Section 1983 permits an aggrieved party to file a civil action against a person

for actions taken under color of state law that violated his constitutional rights. See

Cooper v. Sheehan, 735 F.3d 153, 158 (4th Cir. 2013). “[N]either a State nor its

officials acting in their official capacities are ‘persons’ under § 1983.” Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989)). This rule also applies “governmental

entities that are considered ‘arms of the State’ for Eleventh Amendment purposes.”

Id. at 70 (citation omitted). Because Pocahontas is properly considered an arm of

the Commonwealth of Virginia, it cannot be sued under § 1983 either. Because

Walker’s § 1983 claim cannot proceed against the only defendant he has named, I

will summarily dismiss the action without prejudice under § 1997e(c)(1) as legally

frivolous.1 Such a dismissal leaves Walker free to refile his claim in a new and

separate civil action if he can correct the deficiencies described in this opinion.


      1
        I also note that Walker has admitted on the face of the Complaint that he did not
exhaust administrative remedies before filing this lawsuit, as required under 42

                                           -2-
Case 7:20-cv-00443-JPJ-PMS Document 9 Filed 11/13/20 Page 3 of 3 Pageid#: 41




       A separate Final Order will be entered herewith.

                                                  DATED: November 13, 2020

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




U.S.C. § 1997e(a). According to Walker, he chose not to file prison grievance “[b]ecause
[he] got injured [and] no Grievance would fix that.” Compl. 1, ECF No. 1. The Supreme
Court has held, however, that through § 1997e(a), “Congress has mandated exhaustion
clearly enough, regardless of the relief offered through administrative procedures.” Booth
v. Churner, 532 U.S. 731, 741 (2001). Thus, Walker’s failure to exhaust administrative
remedies provides an additional ground for dismissal of this action without prejudice.

       Moreover, Walker does not allege facts showing that anyone purposely left him on
the recreation yard without water; rather, his Complaint suggests that, at most, someone at
Pocahontas negligently failed to refill the drinking water container on the recreation yard.
Negligent actions by governmental officials fail to rise to the level of a violation of
constitutional rights. See Cty. of Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (“[T]he
Constitution does not guarantee due care on the part of state officials; liability for
negligently inflicted harm is categorically beneath the threshold” of constitutional
protections). Similarly, even if the officers’ actions or omissions violated prison
regulations, such violations do not implicate Walker’s constitutional rights. See Middleton
v. Zych, No. 7:12-cv-00266, 2012 WL 4742777, at * 2 n.7 (W.D. Va. Oct. 4, 2012), aff’d,
514 F. App'x 401 (4th Cir. 2013) (“[A] claim that prison officials have not followed their
own policies or procedures does not amount to a constitutional violation.”); see also United
States v. Caceres, 440 U.S. 741, 751-52 (1979) (where a government agency is not
constitutionally required to adopt certain regulations, a violation of those regulations,
without more, does not “raise any constitutional questions”).
                                            -3-
